IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT United States Court of Appeals
                                              Fifth Circuit

                                                          FILED
                                                         March 25, 2008

                          No. 07-20716             Charles R. Fulbruge III
                        Summary Calendar                   Clerk


DARLENE LANELL HOSEA

                                   Plaintiff-Appellant
v.

AMERIQUEST MORTGAGE COMPANY; WELLS FARGO BANK

                                Defendants-Appellees
----------------------------------------------------
DARLENE LANELL HOSEA

                                   Plaintiff-Appellant
v.

WELLS FARGO MINNESOTA NA, as Indenture Trustee of Group of
Repossessed Properties (GRP) Real Estate Asset Trust 2004-1

                                Defendants-Appellees
----------------------------------------------------
DARLENE LANELL HOSEA

                                   Plaintiff-Appellant
v.

AMERIQUEST MORTGAGE COMPANY; TOWN AND COUNTRY CREDIT
CORPORATION; AMC MORTGAGE SERVICES, INC, formerly known as
Bedford Home Loans; ACC CAPITAL HOLDINGS CORPORATION

                                   Defendants-Appellees
                                       No. 07-20716


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:06-CV-434
                             USDC No. 4:06-CV-3611
                             USDC No. 4:06-CV-3973


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Darlene Lanell Hosea, pro se, challenges the summary judgment awarded
Defendants, contending a genuine issue of material fact exists on whether her
home-equity loan is valid. The note for that loan from Ameriquest Mortgage
Company was assigned to Wells Fargo Minnesota NA.
       After Hosea defaulted, Wells Fargo sought judicial foreclosure. Hosea
responded by filing multiple complaints against Ameriquest and Wells Fargo,
three of which were consolidated into this action.
       A summary judgment is reviewed de novo, applying the same standard as
did the district court. E.g., Wheeler v. BL Dev. Corp., 415 F.3d 399, 401 (5th Cir.
2005). Such judgment is appropriate if there is no genuine issue of material fact
and the movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(c).
No genuine issue of material fact exists if, pursuant to the summary-judgment
evidence, no reasonable juror could find in favor of the nonmovant. E.g., Jenkins
v. Methodist Hosps. of Dallas, Inc., 478 F.3d 255, 260 (5th Cir.), cert. denied, 128
S. Ct. 181 (2007).
       Hosea contends: according to public records, the property securing the
home-equity loan is more than one acre; homesteads could not be more than one
acre when she executed the loan; therefore, it is invalid. See TEX. CONST. art.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                 No. 07-20716

XVI, § 51 (amended 1999) (defining homestead). Assuming arguendo her legal
contention is correct, Hosea failed to present any evidence establishing the
property is more than one acre. On the other hand, as the district court found,
defendants introduced uncontroverted evidence showing the plot securing the
loan is less than an acre.
      Accordingly, and essentially for the reasons stated by the district court,
the judgment is AFFIRMED.




                                       3